Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-6-2006

St. Croix v. Etenad
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4881




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"St. Croix v. Etenad" (2006). 2006 Decisions. Paper 948.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/948


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-4881
                                   ________________

                               HEARTMAN ST. CROIX,
                                          Appellant

                                            v.

                                    MIKE ETENAD
                                  __________________

                      Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                             (D.C. Civil No. 05-cv-00871)
                          District Judge: Legrome D. Davis
                                     ___________

                       Submitted Under Third Circuit LAR 34.1(a)
                                     May 1, 2006

               Before: RENDELL, AMBRO and ROTH1, Circuit Judges.

                                  (Filed: June 6, 2006)
                                     ____________

                               OPINION OF THE COURT
                                    ____________

PER CURIAM

       Appellant, Heartman St. Croix, filed a complaint and an amendment to the

complaint in the United States District Court for the Eastern District of Pennsylvania



       1
        Effective May 31, 2006, Judge Roth assumed senior status.
seeking damages against defendant, Mike Etenad, for the manner in which Etenad

conducted certain personal financial transactions with appellant. The District Court

concluded that St. Croix failed to identify a basis for its subject matter jurisdiction in

either the complaint or the amendment. Likewise, although there was some suggestion in

St. Croix’s memorandum in response to the court’s show cause order that appellant was

seeking to advance claims under the Sherman Act, 15 U.S.C. §§ 1 et seq., and 42 U.S.C. §

1983, the District Court concluded that St. Croix failed to mention either of those claims

in his complaint or amendment, nor did appellant allege the factual predicate of such

claims in any of his filings. The District Court further determined that, even assuming

arguendo that those claims had been raised, St. Croix failed to assert the factual

allegations necessary to state a cause of action under either statute. Thus, the court

dismissed the claims pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), declined to exercise

supplemental jurisdiction over any state law claims that St. Croix was attempting to

advance, and entered an order dismissing the action. This timely appeal followed.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291, and exercise plenary

review over a District Court’s order dismissing a complaint for lack of subject matter

jurisdiction. See Sikirica v. Nationwide Ins. Co., 416 F.3d 214, 219 (3d Cir.2005). After

careful scrutiny of the record and appellant’s informal brief, we agree that the District

Court lacked subject jurisdiction over St. Croix’s complaint, see 28 U.S.C. §§ 1331 and

1332(a), and that, in any event, appellant’s purported claims – unsupported by the

necessary factual allegations – fell woefully short of that necessary to state a claim under

                                               2
either the Sherman Act or 42 U.S.C. § 1983, even with the most liberal construction. See,

e.g., American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999) (Plaintiff

asserting §1983 action must establish that he was deprived of a right secured by the

Constitution or laws of the United States, and that the alleged deprivation was committed

under color of state law. The “under-color-of-state-law element of §1983 excludes from

its reach merely private conduct, no matter how discriminatory or wrongful.”(internal

quotation marks omitted)); McLain v. Real Estate Bd. of New Orleans, Inc., 444 U.S.

232, 242 (1980) (“[J]urisdiction may not be invoked under [the Sherman Act] unless the

relevant aspect of interstate commerce is identified; it is not sufficient merely to rely on

identification of a relevant local activity and to presume an interrelationship with some

unspecified aspect of interstate commerce. To establish jurisdiction a plaintiff must

allege the critical relationship....”); Lum v. Bank of America, 361 F.3d 217, 220 (3d Cir.

2004) (“Although antitrust claims generally are not subject to the heightened pleading

requirement of Rule 9(b), fraud must be pled with particularity....”).

       Accordingly, we will affirm the District Court’s final order of dismissal.




                                              3